AO 245B (CASD Rev. 1119) Judgment in a Criminal Case                                                             FILED
                                         UNITED STATES DISTRICT C                                                 MAR 2 2 2019
                                            SOUTHERN DISTRICT OF CALIFORNI                               CLERK, U.S. DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN Au:z.&:III..LI.!..I..I...I..lI..a.L.u..:...A~St.Z.!E~~D:.!:!EP~U:.wTYu
                                    v.                              (For Offenses Committed On or After November I, 1987)
                   DYRELL ANDERSON (3)
                                                                       Case Number:            3:18-CR-01127-GPC

                                                                    Frank A Balistrieri
                                                                    Defendant's Attorney
USM Number                          49099-086


THE DEFENDANT: 

IZl pleaded guilty to count(s)            1 of the Superseding Infonnation 


D was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Nature of Offense                                                                                                Count
21 :841(A)(l) and 846; 21 :853 - Conspiracy To Distribute Cocaine; Criminal Forfeiture                                                  Is




     The defendant is sentenced as provided in pages 2 through                  5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZl Count(s)         Underlying Information                    is          dismissed on the motion of the United States.

IZI   Assessment: $100.00


IZl   JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl   Fine waived                    Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 22. 2019



                                                                    HON. GONZALO P. CURIE                        ....
                                                                    UNITED STATES DISTRICT JUDGE 

AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                DYRELL ANDERSON (3)                                                      Judgment - Page 2       5
CASE NUMBER:              3:18-CR-Ol127-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 63 months as to count Is




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~ 	   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the South Central Region specifically in the state of
       Oklahoma.



 o	    The defendant is remanded to the custody of the United States MarshaL

 o	    The defendant must surrender to the United States Marshal for this district:
           at _ _ _ _ _ _ _ _ A.M.                       on ____________________________________

       o     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of 

       Prisons: 

       ~     on or before MAY 24, 2019 AT 9:00 A.M. 

       ~     as notified by the United States Marshal. 

       ~     as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _________________________ ro ______________________________

 at _ _ _ __________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                     By 	                  DEPUTY UNITED STATES MARSHAL



                                                                                                  3:18-CR-01127-GPC
       AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

       DEFENDANT:            DYRELL ANDERSON (3)                                                           Judgment - Page 3 of 5
       CASE NUMBER:          3: IS-CR-O I I 27-GPC

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of: 

3 years 


                                             MANDATORY CONDITIONS
I. 	 The defendant must not commit another federal, state or local crime.
2. 	 The defendant must not unlawfully possess a controlled substance.
3. 	 The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within IS days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4. 	 DThe defendant must make restitution in accordance with IS U .S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5. 	 DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. 	   o The defendant must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.s.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifYing offense. (check if
     applicable)
7. 	 DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3:18-CR-Ol127-GPC
 AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

 DEFENDANT:                   DYRELL ANDERSON (3)                                                                     Judgment - Page 4 of 5
 CASE NUMBER:                 3:18-CR-Ol127-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part ofthe defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. 	 The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
     hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
     office or within a different time frame.

2. 	 After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
     about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
     as instructed.

3. 	 The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without fIrst
     getting permission from the court or the probation officer.

4. 	 The defendant must answer truthfully the questions asked by their probation officer.

5. 	 The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
     anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
     probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
     unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
     expected change.

6. 	 The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
     view.

7. 	 The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses the defendant from doing so. lfthe defendant does not have full-time employment the defendant must try to find ful\­
     time employment, unless the probation officer excuses the defendant from doing so. Ifthe defendant plans to change where the
     defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
     probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10 days in advance is not possible
     due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.

8. 	 The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
     knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
     first getting the permission ofthe probation officer.

9. 	 If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a fIrearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specifIc purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without fIrst getting the permission ofthe court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:18-CR-Ol127-GPC
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:              DYRELL ANDERSON (3) 	                                                  Judgment - Page 5 of 5
CASE NUMBER:            3:18-CR-Ol127-GPC

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. 	 Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. 	 Submit your person, property, residence, office or vehicle to a search, conducted by a United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          contraband or evidence ofa violation ofa condition ofrelease; failure to submit to a search may be grounds
          for revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.
     3. 	 Provide complete disclosure of personal and business financial records to the probation officer as
          requested.

II




                                                                                             3:18-CR-Ol127-GPC
